UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4636



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HARVEY L. LEWIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-329)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin F. Brooks, Richmond, Virginia, for Appellant. Stephen W.
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harvey L. Lewis appeals his fifteen month sentence imposed

pursuant to his conviction upon a guilty plea to two counts of

being an unlawful drug user in possession of a weapon in violation

of 18 U.S.C.A. § 922(g)(3) (West 2000).    One count was vacated by

the district court pursuant to United States v. Dunford, 148 F.3d
385 (4th Cir. 1998).   Lewis’ attorney has filed a brief in accord-

ance with Anders v. California, 386 U.S. 738 (1967), raising one

sentencing issue on appeal but stating that, in his view, there are

no meritorious issues for appeal.    Lewis was informed of his right

to file a pro se supplemental brief but has failed to do so.

     At sentencing, Lewis requested a downward departure on the

grounds that his possession of the weapon was accidental, the

weapon was unloaded and he had no ammunition, and he presented evi-

dence that he had broken his addiction to drugs.   The court consid-

ered these grounds but elected not to depart. Where the sentencing

court was aware of its authority to depart and simply declined to

do so, we lack authority to review its decision.   See United States

v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.    We

therefore dismiss this appeal.   We deny counsel’s motion to with-

draw at this time.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of


                                 2
the United States for further review.      If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                             DISMISSED




                                   3